Brown, J.
(dissenting, with whom Smith, J., joins). I am obliged to dissent. This court should not endorse or support laxity in criminal pleading, particularly where, as here, it is not onerous to set forth the prior offenses with specificity. By blessing this careless practice, we have taken the first step down that proverbial “slippery slope.”
The indictment against the defendant Johnson was divided into three counts: (1) count A charged her with distribution of cocaine, G. L. c. 94C, § 32A(c); (2) count B charged her with committing that offense as a repeat offender, G. L. c. 94C, § 32A(d); and (3) count C charged her with committing that offense within one thousand feet of a school zone, G. L. c. 94C, § 32J.
Missing from the body of the indictment is any reference to the commission of a further offense (presumably the violation of G. L. c. 94C, § 32A[c]), set out in count A of the indictment, an essential — if not the defining — element of G. L. c. 94C, § 32A(d). An indictment must describe the offense charged “with sufficient clarity to show a violation of law and to permit the defendant to know the nature of the accusation against him.” Commonwealth v. Green, 399 Mass. 565, 566 (1987). The defendant did not move to dismiss the indictment at trial.
In an effort to salvage the indictment here, the Commonwealth argues that count B incorporates by reference count A by the line “AND the jurors, aforesaid for the Commonwealth of Massachusetts on their oath, do further present,” and that anyone reading the indictment will understand that they must refer to count A. There is, however, nothing on the face of count B (which has its own caption and appears in a separate page from count A) pointing to such importation. We note that while the school zone count also relied on count A as an *464underlying offense,1 the portion of the indictment relating to that charge set out the facts, of that offense anew, suggesting that rather than an inference of incorporation, there was a failure of incorporation as to count B.
The Commonwealth also maintains that because the caption for count B appears on the first page of the indictment with count A and is separated from the body of the indictment by a horizontal line, the defendant effectively received notice of the crime she was alleged to have committed and that the indictment was therefore sufficient. However, there is no support for the proposition that mere reference in a caption to the specific statutory violation charged can fill material gaps in the description of the offense in the body of an indictment. See Commonwealth v. Zwickert, 37 Mass. App. Ct. 364, 366 n.3 (1994). To the contrary, Mass.R.Crim.P. 4(a), 378 Mass. 849 (1979), provides that “[a]n indictment and a complaint shall contain a caption provided by law, together with a plain, concise description of the act which constitutes the crime ...” (emphasis supplied). See in this regard District Court Complaint Language Manual 182 (May 1995). Even if the defendant had actual notice of the charge by virtue of a statutory reference in the caption, the indictment would still be defective if it did not describe a violation of the law in its body. See Commonwealth v. Cantres, 405 Mass. 238, 239-240 (1989). See also Commonwealth v. Crossley, 162 Mass. 515, 516 (1895) (each count of an indictment must be complete in itself). The allegation of a violation of G. L. c. 94C, § 32A(c), is essential for a conviction under G. L. c. 94C, § 32A(d). The failure to allege this element of the *465offense renders the indictment fatally defective. Moreover, there is no identification of the prior crime of which she had been convicted.2
In both cases, since the indictment as to count B failed to state a crime, the judgment entered in connection with that charge should be viewed as a nullity as the court was without jurisdiction to entertain it. Jeopardy, however, would not attach, and the defendants could be retried upon proper indictments.3 Commonwealth v. Burns, 8 Mass. App. Ct. 194, 198 n.2 (1979).
To recapitulate, I cannot accept the majority’s willingness to accept shoddy work from the Commonwealth in circumstances where (a) not much is asked for than simply “to do it right the first time,” and (b) no prejudice would redound, to the Commonwealth (i.e., the culprit will go free). If our courts do not insist that prosecutors do their job correctly, we will be encouraging more of the same.

Count C consists of the following:
“UNLAWFUL DISTRIBUTION OF A CONTROLLED SUBSTANCE DRUG FREE SCHOOL ZONE (CLASS B - COCAINE)
GENERAL LAWS CHAPTER 94C, SECTION 32J
And the jurors, aforesaid, for the Commonwealth of Massachusetts, on their oath, aforesaid, do further present, That:
JANETTE JOHNSON
of BROCKTON in the COUNTY OF PLYMOUTH, on or about May 12, 1994, at Brockton in the COUNTY OF PLYMOUTH, not being authorized by the provisions of Chapter 94C of the General Laws, and within one thousand feet of school property, did knowingly or intentionally manufacture, distribute, or dispense a controlled substance in Class B, to wit: COCAINE.”


The Commonwealth’s reliance on Commonwealth v. Ortiz, 39 Mass. App. Ct. 70, 73-74 (1995), is not persuasive. While the court there looked to the caption of the indictment to help resolve a possible ambiguity as to the precise subsection of G. L. c. 94C, § 32A, there was no question that the body of the indictment charged a crime.


Dismissal of the repeat offender portion of the indictments simply will require the Commonwealth to obtain new indictments and, at a subsequent trial, prove that the defendants (1) previously had been convicted of a qualifying offense, and (2) were convicted of the charge specified in count A of the indictments.